J-S52023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    IKIESHA F. COOK                              :
                                                 :
                       Appellant                 :   No. 2320 EDA 2018

         Appeal from the Judgment of Sentence Entered July 23, 2018,
             in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0011847-2013.


BEFORE: OTT, J., KUNSELMAN, J., and McLAUGHLIN, J.

MEMORANDUM BY KUNSELMAN, J.:                          FILED NOVEMBER 27, 2019

        Ikiesha F. Cook appeals from the judgment of sentence imposed after

the trial court found her guilty of endangering the welfare of a child and

recklessly endangering another person.1 Upon review, we affirm.

        The facts are fully set forth in the trial court’s opinion. Briefly, we note

that Cook’s convictions arose from her failure to adequately feed her foster

child, S.M. S.M. is a 10 year old girl, who suffered from various physical and

mental disorders. She had been in Cook’s care for several years. While living

with Cook, S.M. failed to thrive.              She suffered from extreme physical

underdevelopment and abnormally low weight. Eventually, because of her

weight, S.M. was referred to Children’s Hospital of Philadelphia and admitted

for severe malnutrition. At the time, she weighed only 48 ½ pounds. During

____________________________________________


1   18 Pa.C.S.A. § 4304 and 18 Pa.C.S.A. § 2705.
J-S52023-19



her hospital stay, S.M. ate regularly without issue and quickly gained over 2

pounds during her brief stay. Following her hospitalization, S.M. was placed

with another foster parent. There, she continued to thrive, gaining 18 pounds

in only 2 months. Thereafter, Cook was arrested and charged.

       Following a bench trial, the court found Cook guilty of endangering the

welfare of a child and recklessly endangering another person. The trial court

sentenced Cook to 11 ½ to 23 months of imprisonment followed by 2 years of

probation on these charges.

       Cook filed a post-sentence motion. However, only two days later and

before the trial court could rule on her motion, Cook filed a notice of appeal.2

Cook and the trial court complied with Pennsylvania Rule of Appellate

Procedure 1925.

       On appeal, Cook raises a single issue:

       Was the verdict of the trial court rendered wholly against the
       weight of the evidence?

Cook’s Brief at 2.

       Initially, we note that an appellant must preserve a claim that the verdict

is against the weight of the evidence with the trial court by a motion for a new

trial. Pennsylvania Rule of Criminal Procedure 607(A) provides an appellant

____________________________________________


2 Upon receipt of Cook’s appeal, this Court issued a rule to show cause why
the appeal should not be dismissed as interlocutory. At Cook’s request, we
accepted the appeal as filed after the entry of an appealable order. See
Pa.R.A.P. 905(a)(5).



                                           -2-
J-S52023-19



three ways in which to preserve the issue: 1) orally, on the record, at any

time before sentencing; 2) by written motion at any time before sentencing;

or 3) in a post-sentence motion. Pa.R.Crim.P. 607(A)(1)-(3).

      A claim challenging the weight of the evidence generally cannot be

raised for the first time in a Rule 1925(b) statement. Commonwealth v.

Sherwood, 982 A.2d 483, 494 (Pa. 2009). If an appellant challenges the

verdict on the weight of the evidence in a Rule 1925(b) statement without

having followed Rule 607, and the trial court addresses that issue in its Rule

1925(a) opinion, this court cannot address the merits of the weight claim. Id.

“An appellant's failure to avail himself of any of the prescribed methods for

presenting a weight of the evidence issue to the trial court constitutes waiver

of that claim.”   Commonwealth v. Weir, 201 A.3d 163, 167 (Pa. Super.

2018), appeal granted, 215 A.3d 966 (2019); see also Comment to

Pa.R.Crim.P. 607.

      Our review of the record reveals that Cook did not present her weight

claim to the trial court as required under Pennsylvania Rule of Criminal

Procedure 607. She did not raise it any time prior to sentencing, either orally

or by written motion. See Pa.R.Crim.P. 607(A)(1)-(2). Additionally, although

Cook filed a post-sentence motion, Cook did not raise it therein; she only

challenged her sentence.      See Pa.R.Crim.P. 607(A)(3).       Instead, Cook

impermissibly raised her weight claim for the first time in her Pa.R.A.P.

1925(b) statement.    See Sherwood, 982 A.2d at 494.          Moreover, even

though the trial court addressed her weight claim in its Pa.R.A.P. 1925(a)

                                     -3-
J-S52023-19



opinion, in the absence of a motion to the trial court, Cook did not preserve

her weight claim. See Comment to Pa.R.Crim.P. 607(a); Weir, 201 A.3d at

167. In short, Cook waived her weight claim, and, we cannot address the

merits of her appeal.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/27/2019




                                    -4-